



Exhibit 10.48



FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT to Loan and Security Agreement (this "Amendment") is
entered into this 13th day of November, 2014, by and between SILICON VALLEY BANK
("Bank") and DOT HILL SYSTEMS CORP., a Delaware corporation ("Borrower") whose
address is 1351 S. Sunset Street, Longmont, CO 80501.


RECITALS


A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2008 (as amended by that certain First Amendment to Loan
and Security Agreement dated as of July 30, 2009, that certain Second Amendment
to Loan and Security Agreement dated as of February 3, 2011,and that certain
Third Amendment to Loan and Security Agreement dated as of June 22, 20 12, as
the same may from time to time be further amended, modified, supplemented or
restated, the "Loan Agreement").


B.
Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.



C.     Borrower has requested that Bank amend the Loan Agreement to (i) modify
the covenants, (ii) extend the maturity date and (iii) make certain other
revisions to the Loan Agreement as more fully set forth herein.


D.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Amendments to Loan Agreement.


2.1 Section 2.4 (Fees). Section 2.4(a) of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
"(a)    Intentionally Omitted."


2.2 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(a}(i)
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:


"(i)    Intentionally Omitted."


2.3 Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(a)(ii) of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:


"(ii)    within thirty (30} days after the end of each month,
(A) monthly accounts receivable agings, aged by invoice date, (B) monthly
accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, (C) monthly reconciliations















WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48

of accounts receivable agings (aged by invoice date), transaction reports and
general ledger, and (D) a report of Borrower's Cash balances; and"


2.4 Section 6.9 (Financial Covenants). Section 6.9(a) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:


"(a)    Minimum Net Worth. At least Fifty Million Dollars ($50,000,000),
increasing quarterly by fifty percent (50%) of Net Income and monthly by fifty
percent (50%) of issuances of equity after the Fourth Amendment Effective Date,
and the principal amount of Subordinated Debt; provided that, upon the issuance
of any Unsecured Convertible Notes, this Section 6.9(a) shall be amended in a
manner acceptable to Bank in its sole discretion."


2.5 Section 7.7 (Distributions; Investments). Section 7.7 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:


"(a) Pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock in excess of One Million Dollars ($1,000,000) per
fiscal year; provided that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower may pay dividends
solely in common stock; and (iii) Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, and (iv) substantially
concurrently with the issuance of any Unsecured Convertible Notes, Borrower may
repurchase shares of its publicly traded stock with proceeds of such Unsecured
Convertible Notes for all such repurchases; or (b) directly or indirectly make
any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so."


2.6 Section 8 (Events of Default). Section 8 of the Loan Agreement is hereby
amended by adding the following new Section 8.11 at the end thereof:


8.11 Fundamental Change. The occurrence of a Fundamental Change.


2.7 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement are hereby added, or
amended and restated in their entireties, as follows:


"Fundamental Change" means “fundamental change" as defined in the Unsecured
Convertible Notes.
"Fourth Amendment Effective Date" means November 13, 2014.


"Net Worth" means (i) stockholder's equity as calculated in accordance with
GAAP, plus (ii) 123R stock based compensation expenses, plus (iii) goodwill and
long-lived asset impairment charges in an amount not to exceed Five Million
Dollars ($5,000,000) in any calendar year, plus (iv) restructuring expenses to
the extent such expenses occur in an amount not to exceed Five Million Dollars
($5,000,000) in the aggregate during the term of this Agreement (excluding the
per annum restructuring expenses referred to

























WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48

under clause (vi) below), plus (v) during Borrower's 2012 fiscal year, one time
unusual expenses related to write-downs in connection with (a) accounts
receivable owing from Xiotech, (b) Borrower's Cloverleaf (UVS) business unit and
(c) one time unusual expenses agreed upon by Bank and Borrower, in an amount not
to exceed an aggregate of Five Million Dollars ($5,000,000), (vi) plus to the
extent they occur, Seven Hundred Fifty Thousand Dollars ($750,000) of
restructuring expenses per annum, plus (vii) fifty percent (50%) of the
principal amount of any Unsecured Convertible Notes."


"Revolving Line Maturity Date" means July 21, 2017.


"Unsecured Convertible Notes" means senior unsecured convertible notes issued by
Borrower from time to time pursuant to documentation in form and substance
satisfactory to Bank and in an amount agreed upon by Bank and Borrower, which
notes shall be convertible into common stock of Borrower, the proceeds of which
shall be used for general corporate purposes (including the repurchase of stock
permitted hereunder).


2.8 Section 13 (Definitions).    Clause (g) of the defined term "Permitted
Indebtedness" set forth in Section 13.1 is hereby amended and restated in its
entirety to read as follows:


"(g)    Unsecured Convertible Notes having stated maturities no sooner than
ninety (90) days after the Revolving Line Maturity Date and being callable or
puttable by the holders thereof no sooner than ninety (90) days after the
Revolving Line Maturity Date (other than customary rights to accelerate upon an
event of default and put rights at the option of the holders of such notes upon
the occurrence of a Fundamental Change);"


2.9. Exhibit E to the Loan Agreement is hereby replaced in its entirety with
Exhibit E attached hereto.


3. Limitation of Amendments.


3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.


3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.


4. Representations and Warranties.    To induce Bank to enter into this
Amendment. Borrower hereby represents and warrants to Bank as follows:


4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;


4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;





















WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48



4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;


4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;


4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower. (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof. binding on Borrower, or (d)
the organizational documents of Borrower;


4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and


4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights.


5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions for
Borrower, (c) Borrower's payment of a third of the total amendment fee of One
Hundred Thirty Five Thousand Dollars ($135,000) (the "Amendment Fee") in an
amount equal to Forty-Five Thousand Dollars ($45,000) which may be debited from
any of Borrower's accounts with Bank and (d) Borrower's payment of all Bank
expenses incurred through the date of this Amendment, which may be debited from
any of Borrower's accounts with Bank.


7. Furtherances. Borrower shall pay the remaining balance of the Amendment Fee
in two
(2) equal payments of Forty-Five Thousand Dollars ($45,000) on each of the next
two (2) succeeding anniversaries of the Fourth Amendment Effective Date.










[Balance of Page Intentionally Left Blank]
[Signature page follows]

















WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48

IN W ITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above


BANK
 
BORROWER
 
 
 
Silicon Valley Bank
 
Dot Hill Systems Corp.
 
 
 
By: /s/ Kurt Nichols
 
By: /s/ Hanif Jamal
Name: Kurt Nichols
 
Name: Hanif Jamal
Title: Director
 
Title: CFO











































































[Signature Page to Fourth Amendment to Loan and Security Agreement]



WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48



EXHIBIT E- COMPLIANCE CERTIFICATE






TO: SILICON VALLEY BANK                                Date: __________________
FROM: DOT HILL SYSTEMS CORP.


The undersigned authorized officer of DOT HILL SYSTEMS CORP. ("Borrower")
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (as amended, modified, supplemented or restated from
time to time, the "Agreement"), (1) Borrower is in complete compliance for the
period ending _______________ with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however. that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 6.5 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes or as
permitted in the Agreement. The undersigned acknowledges that no borrowings may
be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.


Please indicate compliance status by circling Yes/No under "Complies" column.


Reporting Covenant
Required
Complies
 
 
 
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes No
Compliance Certificate
With 10-Q or 10-K
Yes No
Cash Balance report, A/R & A/P Agings
Monthly within 30 days
Yes No
Annual Board of Director-approved projections
March 31st of each year
Yes No



Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain on a Quarterly Basis:
 
 
 
Minimum Net Worth
$*
$
Yes No



* At least Fifty Million Dollars ($50,000.000), increasing quarterly by fifty
percent (50%) of Net Income and monthly by fifty percent (50%) of issuances of
equity after the Fourth Amendment Effective Date, and the principal amount of
Subordinated Debt; provided that, upon the issuance of any Unsecured Convertible
Notes, Minimum Net Worth shall be amended in a manner acceptable to Bank in its
sole discretion.


"Net Worth" means (i) stockholder's equity as calculated in accordance with
GAAP, plus (ii) 123R stock based compensation expenses, plus (iii) goodwill and
long-lived asset impairment charges in an amount not to exceed Five Million
Dollars ($5,000,000) in any calendar year, plus (iv) restructuring expenses to
the extent such expenses occur in an amount not to exceed Five Million Dollars
($5,000,000) in the aggregate during the term of this Agreement (excluding the
per annum restructuring expenses referred to under clause
(vi) below), plus (v) during Borrower's 2012 fiscal year, one time unusual
expenses related to write-downs




Exhibit E-1



WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48

in connection with (a) accounts receivable owing from Xiotech, (b) Borrower's
Cloverleaf (UVS) business unit and (c) one time unusual expenses agreed upon by
Bank and Borrower, in an amount not to exceed an aggregate of Five Million
Dollars ($5,000,000), (vi) plus to the extent they occur, Seven Hundred Fifty
Thousand Dollars ($750,000) of restructuring expenses per annum, plus (vii)
fifty percent (50%) of the principal amount of any Unsecured Convertible Notes.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state "No exceptions to note.")
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________








DOT HILL SYSTEMS CORP.
 
BANK USE ONLY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Received by:
 
Name:
 
 
 
Authorized Signor
Title:
 
 
Date:
 
 
 
 
 
 
 
 
 
Verified by:
 
 
 
 
 
Authorized Signor
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Compliance Status: Yes No













































Exhibit E-2



WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48

BORROWING RESOLUTIONS


SVB>Silicon Valley Bank
A Member of SVB Financial Group
           
CORPORATE BORROWING CERTIFICATE




BORROWWER:         DOT HILL SYSTEMS CORP.      DATE: November 13, 2014
BANK :            Silicon Valley Bank


I hereby certify as follows, as of the date set forth above:


1.
I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.



2.
Borrower's exact legal name is set forth above. Borrower is a corporation
existing under the laws of the

State of
DELAWARE
[print name of state]


3.Attached hereto are true, correct and complete copies of Borrower's
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.


4.The following resolutions were duly and validly adopted by Borrower's Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action). Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Bank may rely on them
until Bank receives written notice of revocation from Borrower.


RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:


 
 
 
 
 
 
Authorized to Add
Name
 
Title
 
Signature
 
or Remove Signatories
Hanif Jamal
 
CFO
 
/s/ Hanif Jamal
 
x
 
 
 
 
 
 
o
 
 
 
 
 
 
o
 
 
 
 
 
 
o



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf or Borrower.


RESOLVED FURTHER, that such individuals may, on behalf for Borrower:


Borrow Money. Borrow money from Silicon Valley Bank ("Bank ").
Execute Loan Documents. Execute any loan documents Bank requires.







WEST\248254374.7                            

--------------------------------------------------------------------------------





Exhibit 10.48

Grant Security. Grant Bank a security interest in any of Borrower's assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other
Indebtedness in which Borrower has an interest and receive cash or otherwise use
the proceeds.
Letters of Credit. Apply for letters or credit from Bank.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5. The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.


 
 
 
 
 
 
 
 
 
By:
/s/ Hanif Jamal
 
 
 
 
Name:
Hanif Jamal
 
 
 
 
Title:
CFO
 
 
 
 
 
 
 



***If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.


    I, the _______CEO__________ of Borrower, hereby certify as to paragraphs 1
through 5
[print title]
above, as of the date set forth above.


 
 
 
 
 
 
 
 
 
By:
/s/ Dana Kammersgard
 
 
 
 
Name:
Dana Kammersgard
 
 
 
 
Title:
CEO
 
 
 
 
 
 
 




WEST\248254374.7                            